DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.  
Response to Amendment
	Applicant’s Amendment filed 07/22/2022 has been entered.  In the Amendment claim 12 has been amended.  Claims 21-22 have been added.  Claims 1-11 have been cancelled. Claims 12-16 and 18-22 are currently pending for examination. 
	Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 and 18-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claim 1, the amendment to the claim resulted in the limitation of “the mesh layer further forming a release tab configured to allow air to flow therethrough”.  Examiner respectfully submits that the specification does not appear to provide support for the element of a release tab configured to allow air to flow therethrough.  With regard to the release tab the specification recites, “a release tab configured to facilitate removal…” (Applicant’s specification, [0025]) but does not appear to provide support for the element of a release tab configured to allow air to flow therethrough, which broad recitation can be achieved in various ways.  
As claims 13-16 and 18-22 depend from claim 12, they are rejected for at least the same reasons as claim 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalak (WO 2015/017862 A1) in view of Kushida (US 2014/0360502).
Regarding claim 12, Michalak discloses a system for treating sleep-disordered breathing in a patient (embodiment of Fig. 6 and Fig. 7), the system comprising: a sleep strip 10 (pad 10, page 5, first paragraph of Detailed Description, Fig. 6; see also Applicant’s specification, Fig. 8 which show a sleep strip shape comparable to the sleep strip shape of the cited reference) configured to maintain lips and/or a jaw of the patient in a closed posture (the sleep aid of the present invention is designed to hold the lips of the user closed, encouraging breathing through the nasal passages and nostrils, Summary of Invention, first paragraph, page 3) the sleep strip comprising: a first layer comprising an adhesive 50  (adhesive layer 50, last paragraph page 5 to first paragraph page 6; second paragraph page 7; see annotated Fig. 7 below) 

    PNG
    media_image1.png
    469
    769
    media_image1.png
    Greyscale


configured to attach the sleep strip to an upper lip and a lower lip of a patient (the non-toxicity of the adhesive layer 50 is critical as the adhesive is preferably positioned such that it comes into close contact with the lips of the user; the adhesive is intended to affix the present invention to the upper lip and lower lip; last paragraph, page 5 to first paragraph page 6), the first layer having an opening 40 extending therethrough (channel part of permeation 40; the permeation is described as a thin mesh or cylindrical channel [thus is a thin mesh channel], page 3, second paragraph under Summary of Invention; thus element 40 [permeation] in Fig. 7 includes a section of the mesh layer 70 and the channel and the opening is the channel element of the permeation;  the adhesive layer 50 is preferably oriented all around the border of the permeation 40, page 6, first paragraph, Fig. 7; permeation 40 provides a restricted channel  for air to pass through, page 5, first paragraph under Detailed Description, see annotated Fig. 7; permeation 40 provides an alternate passage for air when breathing through the mouth is required, page 5, first paragraph of Detailed Description;), the opening being configured to be located above the lips of the patient when the sleep strip is attached to the face of the patient (the permeation lies over or just above the mouth of the user during use; page 3, second paragraph of Summary of Invention), and a mesh layer 70 (mesh layer 70, page 5, first paragraph under Detailed Description, Fig. 7) covering at least the opening of the first layer (see annotated Fig. 7 above; the permeation 40 provides a channel [page 5, first paragraph under Detailed Description];  mesh 70 encompasses the entire surface area of the pad, page 5, first paragraph of Detailed Description; the permeation is described as a thin mesh or cylindrical channel [thus is a thin mesh channel], page 3, second paragraph under Summary of Invention; thus element 40 [permeation] in Fig. 7 includes a section of the mesh layer 70 and the channel; the mesh layer 70 atop the channel is seen in Fig. 7) and configured to allow air to flow therethrough (mesh is a gas permeable fabric, page 5, first paragraph under Detailed Description; capable of intended use); the mesh layer further forming a release tab 60 (release tab 60, page 6, second paragraph; see preferred embodiment of Figs. 6 and 7; Brief Description of the Drawings at pages 4-5 recites, “Fig. 6 displays the primary, preferred embodiment of the present invention as seen from the front” and “Fig. 7 exhibits a cross-sectional side view of the preferred embodiment of the present invention detailing the layers of the present invention” thus indicating that Fig. 7 is a cross-sectional view of Fig. 6 as they both refer to the preferred embodiment) (Figs. 6 and 7 show that the mesh layer 70 includes the tabs 60; in Fig. 6 there is seen that there is a tab 60 at the end; specification at page 6, second paragraph indicates that the tabs are free from adhesive; also Fig. 7 shows backing 80 which in Fig. 6 is aligned with the shape of the tab 60, thus further indicating that the ends of the mesh layer 70 are tabs; though Fig. 7 does not explicitly label a tab, it is implicit in Fig. 7 [which is a cross sectional view of Fig. 6] that the ends of the mesh layer 70  in Fig. 7 [which are adhesive free and align in shape with the backing 80] are tabs; therefore the mesh layer 70 forms a release tab as the mesh layer 70 extends through to the ends [release tabs] as seen in Fig. 7) configured to allow air to flow therethrough (mesh is a gas permeable fabric, page 5, first paragraph under Detailed Description; capable of intended use).
	Michalak does not disclose a device configured to facilitate stable breathing patterns in a patient during a sleep session.  
	Kushida teaches an analogous system for treating sleep-disordered breathing in a patient (Fig. 1), the system comprising: a sleep strip 229 (mouth closure 229,   embodiment of Figs. 29 and 30, [0113]-[0114]) configured to maintain lips and/or a jaw of the patient in a closed posture ([0014]); and a device 5 (pump 5, [0076]) configured to facilitate stable breathing patterns in a patient during a sleep session (continuous air pressure machine, Fig. 1, [0076]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a device configured to stable breathing patterns in a patient during a sleep session to the system for treating sleep-disordered breathing of Michalak, as taught by Kushida, in order to provide an improved system for treating-sleep disordered breathing that provides continuous positive airway pressure (Kushida, [0076]).
Regarding claim 13, Michalak in view of Kushida discloses the invention as described above and further discloses theconfigured to facilitate removal of the sleep strip from the face of the patient after the sleep session is completed (Michalak, Fig. 6, page 6, second paragraph).
Regarding claim 14,  Michalak in view of Kushida discloses the invention as described above and further discloses wherein the sleep strip is configured to be releasably secured onto the lips of the patient (Michalak, page 6, second paragraph).
Regarding claim 16,  Michalak in view of Kushida discloses the invention as described above and further discloses wherein the mesh layer extends across an entirety of a surface of the first layer (see Fig. 7; mesh layer 70 preferably encompasses the entire surface area of the pad (10) [strip], Michalak, page 5 first paragraph under Detailed Description).
Regarding claim 18,  Michalak in view of Kushida discloses the invention as described above and further discloses wherein the device is a continuous positive air pressure machine (Kushida, Fig. 1, [0076])
Regarding claim 20, Michalak in view of Kushida discloses the invention as described above and further discloses wherein the adhesive is located around an entire border of the opening (the adhesive layer 50 of the present invention is preferably oriented all around the border of the permeation 40, Michalak, page 6, first paragraph; also see Fig. 7).
Regarding claim 21, Michalak in view of Kushida discloses the invention as described above and further discloses wherein the release tab is free of adhesive (Michalak, Fig. 7, page 5, second paragraph).
Regarding claim 22, Michalak in view of Kushida discloses the invention as described above and further discloses wherein the release tab is positioned at least at one of a left side and right side of mesh layer (Michalak, Fig. 6).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalak (WO 2015/017862 A1) in view of Kushida (US 2014/0360502), in further view of Tinsley (US 20050178392).
Regarding claim 15, Michalak in view of Kushida discloses the invention as described above.
Michalak in view of Kushida does not disclose wherein the sleep strip is configured to be releasably secured only onto the lips of the patient.
Tinsley teaches an analogous sleep strip (Fig. 3B) wherein the sleep strip is configured to be releasably secured only onto the lips of the patient  (the area of the adhesive generally represents the shape of a pair of lips, [0043], Fig. 3A, Tinsley, sheet 1 of 2, Fig. 3A description which recite, “the glue on the back follows the shape of a pair of lips” and “the bottom section does not contain glue and provides a tab to mount the device as well as remove it”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the sleep strip of the system for treating sleep-disordered breathing in a patient of Michalak and Kushida, is configured to be releasably secured only onto the lips of the patient, as taught by Tinsley, in order to provide an improved system for treating sleep-disordered breathing in a patient that facilitates adhering the strip directly to the lips while allowing for removal (Tinsley, sheet 1 of 3, Fig. 3A description).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalak (WO 2015/017862 A1) in view of Kushida (US 2014/0360502) and in further view of Thornton (US 6405729).
Regarding claim 19, Michalak in view of Kushida discloses the invention as described above.
Michalak in view of Kushida does not disclose wherein the device is a mandibular advancement device.
Thornton teaches an analogous sleep strip 24 (venting seal 24, Fig. 1, col. 6, lines 1-26) and an analogous device 10 (oral appliance 10, col. 3, lines 38-56) configured to facilitate stable breathing patterns in a patient during a sleep session (col. 5, line 19 to col. 6, line 42) wherein the device is a mandibular advancement device (col. 5, lines 19-67).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the device configured to facilitate stable breathing patterns in the patient during a sleep session of the system for treating sleep-disordered breathing patterns in the patient of Michalak in view of Kushida is a mandibular advancement device, as taught by Thornton, in order to provide an improved system for treating sleep-disordered breathing that facilitates adjustment of the user’s jaw according to particular needs of the user (Thornton, col. 5, lines 19-27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786       

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786